Citation Nr: 1727121	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent prior to February 10, 2012, and in excess of 20 percent as of February 10, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1989 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claim for an increased rating.  A July 2013 rating decision assigned a 20 percent rating, effective February 10, 2012.  As that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App 35 (1993).

The Veteran testified before the undersigned in a March 2016 hearing at the RO.  A transcript of that hearing is of record.

The Board remanded the appeal in May 2016 for further development.  In light of the medical examination performed, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  Prior to February 10, 2012, degenerative arthritis of the lumbar spine manifested in thoracolumbar spine forward flexion greater than 60 degrees, but not greater than 85 degrees.

2.  As of February 10, 2012, degenerative arthritis of the lumbar spine has manifested in thoracolumbar spine forward flexion greater than 30 degrees, but not greater than 60 degrees.



CONCLUSIONS OF LAW

1.  Prior to February 10, 2012, the criteria for entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  As of February 10, 2012, the criteria for entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in September 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).
The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, which includes degenerative arthritis of the spine at Diagnostic Code 5242.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (4) (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the cervical spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is awarded for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

An August 1998 rating decision established service connection for lumbosacral strain and assigned a 10 percent rating, effective January 11, 1997.  The present claim for increased rating was submitted by the Veteran in October 2009.  A July 2013 rating decision recharacterized the disability as degenerative arthritis of the lumbar spine, and assigned a 20 percent rating effective February 10, 2012.  

The Veteran contends that the 10 percent rating for service-connected degenerative arthritis of the lumbar spine prior February 10, 2012, and the 20 percent rating as of February 10, 2012, do not adequately compensate the severity of the disability.  The Board will analyze the increased rating claim separately for the periods prior to February 10, 2012, and as of February 10, 2012.

Prior to February 10, 2012

A June 2009 MRI of the lumbar spine found mild degenerative disc disease in the T12-L1 and L5-S1 levels of the lumbar spine.  Annular tears were found at the L5-S1 invertebral discs.

At a December 2009 VA examination, the Veteran reported daily, moderate pain, fatigue, decreased motion, stiffness, weakness, and spasms in the lower back.  On examination, posture and gait were normal.  The examiner noted spasm on the left thoracic sacrospinalis, but there was no evidence of atrophy, guarding, pain with motion, tenderness, or weakness.  An examination of the thoracolumbar spine found forward flexion to 77 degrees, extension to 19 degrees, left lateral flexion to 12 degrees, left lateral rotation to 35 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 26 degrees.  There was objective evidence of pain on active range of motion, and following repetitive motion.  The examiner diagnosed degenerative disc disease of the lumbar spine, annular tear in the lumbar spine, and associated muscle spasm in the right thoracic spine.

A December 2010 x-ray of the lumbar spine was negative, and found no evidence of spondylolysis or spondylolisthesis, acute fractures, or dislocations.  The soft tissues were unremarkable.  

The Veteran regularly sought treatment for chronic low back pain during this period.  Medical records show complaints of low back pain, and findings of tenderness to palpation in the lumbar region.

The Board finds that a rating in excess of 10 percent is not warranted for degenerative arthritis of the lumbar spine prior to February 10, 2012.  VA examinations show that the lumbar spine disability during this period was manifested by forward flexion greater than 60 degrees, but not greater than 85 degrees.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of forward flexion of the thoracolumbar spine less than 60 degrees, and combined range of motion of the thoracolumbar spine is greater than 120 degrees, even considering other factors causing functional limitations.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  

The Board has considered whether the application of another diagnostic code may enable a higher rating, including Diagnostic Code 5003 for degenerative arthritis.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).  Further, there is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, thus a higher rating under the IVDS formula is not proper.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to February 10, 2012, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of February 10, 2012

At a February 2012 VA examination, the Veteran reported constant back pain, aggravated by prolonged sitting, standing, walking, climbing stairs, lying flat in bed, lifting, or bending.  There was no evidence of guarding, muscle spasm, or atrophy.  The examiner noted tenderness in the mid to low back area on palpation.  An examination of the thoracolumbar spine found forward flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 20 degrees.  There was evidence of pain on motion, but the Veteran was able to perform repetitive testing with no additional limitations.  

At a September 2016 VA examination, the Veteran reported constant pain in the lower back, which worsened with prolonged standing, sitting, lying down, and bending.  An examination of the thoracolumbar spine found forward flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner noted pain on examination, but stated that the pain did not result in or cause any functional loss.  The examiner stated there was no examination after repetitive use over time.  There was tenderness and pain on palpation in the paraspinal muscles.  There was no guarding, spasm, atrophy, or ankylosis.  Muscle strength was normal.  The examiner diagnosed degenerative arthritis of the lumbar spine, and annular disc tear of the lumbar spine.

Medical records from this period show complaints of chronic low back pain, aggravated by activities and standing for long periods.  A March 2016 letter from the Veteran's chiropractor indicated the Veteran had been seen since 2011.  The Veteran was treated with mild spinal manipulation to the thoracic and lumbar segments, and muscle and flexibility programs to help keep tissue and joints from further degeneration.

The Board finds that a rating in excess of 20 percent is not warranted for degenerative arthritis of the lumbar spine as of February 10, 2012.  VA examinations show that the lumbar spine disability has been manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees within this period.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine, even considering other functionally limiting factors.  Therefore, a rating in excess of 20 percent is not warranted.  

The Board has considered whether the application of another diagnostic code may enable a higher rating, including Diagnostic Code 5003 for degenerative arthritis.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).  Further, there is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, and thus a higher rating under the IVDS formula is not proper.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for degenerative arthritis of the lumbar spine as of February 10, 2012, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating for a lumbar spine disability in excess of 10 percent prior to February 10, 2012, is denied.

Entitlement to a rating for a lumbar spine disability in excess of 20 percent as of February 10, 2012, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


